Information provision and promotion measures for agricultural products (debate)
The next item is the report by Mr Dumitriu, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries - C6-0313/2008 -.
I am pleased that we have this opportunity to debate in a plenary session an issue which is important not only for the Community's agricultural sector, but also for the European economy's competitiveness as a whole.
At a time when the economies of our countries are suffering as a result of the global crisis and when increasing the demand for agricultural products is an imperative, amending Regulation No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries offers us additional leverage to support agricultural producers and, by extension, the EU economy.
European Council Regulation No 3/2008, which combines in a single text regulations 2702/1999 and 2826/2000, has accommodated the European Commission's new political approaches on simplifying legislation, while also achieving the objective of facilitating administrative procedures within the European institutions. Based on this regulation, the Community can take information provision measures for a certain number of agricultural products on the internal market and on the markets of third countries, while also preserving the specific nature of the measures, according to the market in which they are implemented.
This policy provides a response to a real need on the part of Member States to promote the image of their agricultural products, especially the benefits in terms of quality, nutritional value and food safety standards, both among European consumers and consumers in other countries. It also helps open up new market outlets and has a multiplier effect for national and private sector initiatives.
The amendments initiated by the European Commission are aimed at allowing interested Member States to devise a relevant programme where the organisations involved in drawing up proposals do not wish to present programmes to be implemented in third countries. As a result of this, Member States will have the opportunity to expand the area of application of the measures targeted by these programmes and also seek the assistance of international organisations in implementing these measures. The draft report we are discussing proposes certain additions and adaptations to the Commission proposal, which are necessary in order to clarify and supplement the logic of the regulation.
First of all, we are proposing to introduce consultations with professional associations and organisations operating in the target sectors of the Member States, which are involved in the process of devising information programmes for agricultural products, both on the internal market and in third countries. In view of their expertise and the important role these associations and organisations also play in guaranteeing and controlling quality, it is absolutely paramount that they are consulted. At the same time, we support these programmes being drawn up based on an assessment of the need for them and their timeliness, providing us with the assurance that the funds are being spent effectively in programmes which meet the objective of helping promote Community products.
We are also proposing to extend the areas where international organisations can be assigned the implementation of information programmes for third countries. Promotion and publicity measures are also relevant to the wine sector, both on the EU internal market and in third countries. As is the case with the olive oil and table olive sector, international bodies exist in the wine sector, such as the International Organisation of Vine and Wine, which can ensure the implementation in third countries of programmes proposed by Member States, thereby disseminating information about the characteristics and advantages of wines with a protected designation of origin and those with a protected geographical indication.
Another amendment which we are proposing to you is aimed at increasing the European Union's cofinancing percentage from 60% to 70% at a time when it is increasingly more difficult for small producers to gain access to financing due to the financial crisis. Without any financial support, they risk going bankrupt as they do not have the leverage to promote their products and are facing a drop in market demand.
The ultimate aim of these proposals is to generate greater market demand in order to boost production and support the European economy as a whole. Attaining this goal will help us overcome these difficult times we are going through. The quality of the European Union's agricultural and food products is an advantage which we need to utilise in order to guarantee the European economy's competitiveness and higher incomes for producers.
I hope that the recommendations we are going to adopt will be implemented as soon as possible by the European Commission and Member States because we cannot afford to waste time in such circumstances when European citizens are being hit by the effects of an extremely deep economic recession. The measures being proposed will obviously not resolve all the problems linked to marketing and promoting the Community's agricultural and food products.
Simplifying the red tape involved with registering traditional products, introducing a 'Made in the European Union' label and solving the problem of products imported from third countries of lower quality and safety standards are just some of the areas which we need to consider in order to boost the market share for Community products. Thank you for your attention and I look forward to your comments and questions.
Member of the Commission. - Mr President, firstly I would like to thank the rapporteur, Mr Dumitriu, and the members of the Agriculture Committee, for an excellent report on the Commission proposal on information and promotion measures for agricultural products on the internal and external markets.
I would like to stress the importance of the issues addressed in this report. I think we all agree that the promotion of European agricultural products is of huge importance, both internally and externally. I am convinced that trade in agricultural products will continue to grow in the future - even if we have to admit that we face a setback at the present time owing to the economic crisis. However, there will be huge opportunities for our European products in third-country markets, and our promotion campaign should help European producers explore those new markets.
Before going into the content of the report, I would like to put it into perspective. In 2008, the Commission adopted 42 programmes on the internal market and on third countries, representing a budget of EUR 128 million over three years. According to the rules, half of that amount was then to be financed by the Community.
The aim of the Commission proposal is to make it possible for Member States to launch programmes cofinanced by the European Union in third countries - as described by the rapporteur - because today this possibility only exists for the internal market. It should also be possible for those programmes to be implemented by international organisations.
The three most important amendments from the rapporteur and his colleagues are as follows: firstly, to make it compulsory for Member States to consult trade associations about the proposed programmes; secondly, to specify that implementation by international organisations is not only a possibility reserved for the International Olive Oil Council, but a general possibility, for example - as mentioned here today - also in the wine sector; and, on the budget side, to increase the cofinancing rate.
With regard to those amendments, I would emphasise that Member States do, in fact, already consult trade associations in order to make sure that they have the support of producers. I would prefer that partnership approach to continue on a voluntary basis.
My mentioning of the International Olive Oil Council is only meant as an example, because of the discussions that have recently taken place on the whole olive oil sector. It certainly does not exclude other international organisations, such as the International Organisation of Vine and Wine.
Regarding the funding of the budget, there is, of course, ongoing discussion on the level of cofinancing by the Community, but we discussed this issue when merging the two regulations dealing with promotion and information in 2008, so I do not think we should re-open the discussion on this issue.
Could I just take the opportunity to say that, when we agreed the wine reform, we did recognise the importance of promoting our products on third-country markets. Therefore, in the interests of spending the budget for wine in a smarter and more intelligent way, we proposed the earmarking of EUR 120 million each year for the promotion of our wine products on third country markets as a special budget line. However, since Member States - and especially the new Member States - did not want to be in a position where that money was earmarked in such a way that, if it was not spent, then it was lost, we included the EUR 120 million in the national envelopes, so that Member States can decide for themselves. In any case, this gives a clear signal that the Community does care and does recognise the importance of strong promotion of our European products. I look forward to the discussion here today.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate the rapporteur, Mr Dumitriu, for his objective report which reflects the real needs of this Community sector in terms of promoting European producers.
The report contains measures which will help open up new markets and make our farmers' agricultural production profitable. This policy meets the actual needs of Member States wishing to promote their agricultural production, both among the Community's consumers and among those in third countries.
It provides an excellent opportunity for the emphasis to be placed on quality, nutritional value, production methods and the safety of the food produced. I support the rapporteur's proposal offering the opportunity to interested countries to put forward information programmes for third countries if the latter do not have this facility.
This amendment will allow European countries to extend the practical scope of the measures envisaged by these programmes and to seek assistance from international organisations in implementing them. I believe that during the process of devising these programmes, consideration should be given to the important role played by the associations and industry organisations in the individual countries, which have an objective view of what is happening in the individual industries.
We must note the importance of certain international bodies in promoting the specific characteristics and advantages of food products typical of particular EU regions. I support the rapporteur's proposal for increasing the percentage rate for the Community's financial participation so that additional assistance can be provided to the projects selected by Member States. I urge you to support Mr Dumitriu's report.
Mr President, Commissioner, I sincerely congratulate Mr Dumitriu on a good report - a continuation of the reports which were drawn up earlier, in which we talked about promotion and sums of money allocated to promotion of the European Union in third countries.
Information provision and promotion measures for agricultural products on the internal market and in third countries play an enormous role in creating a positive image of the 'Made in Europe' brand. I have been stressing this for a long time, and for several years I have been active in efforts to simplify the entire information provision and promotion system. In my speeches I have repeatedly stressed the necessity of promoting the 'Made in Europe' brand in third-country markets. This is especially legitimate in the formal and legal conditions of today.
In accordance with the Declaration of the Sixth WTO Ministerial Conference in Hong Kong, the use of all forms of export subsidies and disciplines on all export measures with equivalent effect will be eliminated in 2013. In view of the complicated nature of organising promotional campaigns in third-country markets and the higher costs of such measures at a significant distance, particularly in Asia or America, the mechanism for supporting promotional activities did not attract much interest from trade organisations.
The proposal of the European Commission allows for stimulation of their activity. Promotional programmes carried out by Member States offer the opportunity for entities to work together, where they have not managed to run and finance these activities on their own. Nevertheless, efforts to increase the percentage share of the Community in financing this type of project should be continued. I will mention as an example the United States of America, where several times more is spent on promotional activities than all the money allocated to wine and to activities in the area of other promotional products in the entire European Union.
In the face of liberalisation of the commercial flow of agricultural products, an instrument to support the promotion of Community production in third-country markets might be the only tool available which accords with the guidelines of the Agriculture Framework Agreement in the WTO Doha Development Agenda Round. Promotion of the 'Made in Europe' brand is the chance to maintain competitiveness and, on a longer time-scale, even to strengthen the attractiveness of European agricultural and food products and to extend their market.
I would like to thank the Commission for these measures, which we have repeatedly spoken of in Parliament, and which have been included, and especially for the reduction in contributions from trade organisations from 20% to 10% and for increasing the funds available for promotional activity.
Mr President, I warmly welcome Mr Dumitriu's report and I would like to congratulate him on the work he has done.
This budget gives Member States an excellent opportunity to find markets both inside and outside of Europe. Coming from Ireland, I would like to say that selling our healthy, fresh, food products on world markets, particularly in Asia, is of great help to us in Ireland. Like my colleagues, however, I would like to say that I see a better opportunity here to simplify the rules related to this budget so that accessing the money supply for trading would be easier than it is currently and, of course, the budget must also be increased as has been said. This is very important, not only to the Member States, but to Europe as a whole.
Mr President, Commissioner, I agree with you that advertising is important. Yet advertising comes about not only as a result of professional offensives but also of occurrences in the region from which the foodstuffs originate.
When the world associates us with BSE, when we have turned our heraldic animal mad, or when, as now, countries are issuing product recalls because of the dioxin problem - which, of course, is also going around the world - and when millions of slaughtered sick cattle are shown on television news around the world, this is also a kind of advertising: negative advertising.
We must be careful to avoid contradiction here. On the one hand, there is our talk of good products but, on the other, there are the negative reports - but we are working on this, as we have just seen with the debate and what we have concluded.
If we wish to advertise externally - yes, that is right, we have good reason to do so, as we have good products - I do not want it to be generalised advertising, but advertising showing European diversity. As you know, we have the situation in Germany where the Federal Constitutional Court has ruled against a kind of compulsory advertising with a compulsory levy. It pointed out that advertising that does not differentiate between the individual qualities does not increase sales, and that instead, it is important that the individual producers be able to advertise for their specific products.
In addition, it is increasingly important - not only within Europe but also externally - to describe not only the quality of the end product but also the quality of the process. What is the situation with regard to animal protection, to the environment, to the ingredients, to the structure of the farming, to fair trade? These are all criteria that do not necessarily affect the quality of the end product, but are becoming increasingly important to consumers. We must incorporate this into our advertising too, therefore, and must see that Europe's reputation in the world is further enhanced as a result.
Mr President, Commissioner, ladies and gentlemen, we need to bear in mind that it is important to improve the conditions and support for information provision and promotion measures for agricultural products, both in the European Union and in third countries, broadening the scope of the proposals that the European Commission has presented.
We therefore support the proposals of the rapporteur and of the Committee on Agriculture and Rural Development, namely those aimed at greater intervention and strengthening the role of trade associations and organisations operating in the sector, in view of their expertise and the important part they also play in ensuring quality control, including the associations and organisations of the Member State that draws up the programme, as well as increasing the percentage of the Community's financial participation. It is important that there is additional aid, especially for projects selected by the Member States.
Likewise, we believe that promotion and advertising actions in third countries should be able to benefit other important products in addition to olive oil and olives, with emphasis on wines with designations of origin or protected geographical indications. In this respect, I will also mention here the important role of farmers' associations, with emphasis on cooperative wine cellars and other associations of small and medium-sized farmers, whose existence is fundamental in ensuring the flow of the produce of farmers who, on their own, would not be able to survive.
Once again, I would call for there to be enhanced support for these farmers' organisations to be able to completely fulfil their role in upholding family farming and promoting the high-quality agricultural products they produce, which are essential in guaranteeing a healthy diet for the population of our countries.
We will therefore vote in favour of this report.
Mr President, Commissioner, the European Union is a significant exporter of many agricultural products, but the future of EU agriculture will be determined by consumption in the internal market. Stimulation of this may bring benefits to farmers, consumers and whole economies.
In many Member States, the consumption of food products essential for good health is not high, and its growth, by means of good information and promotion, is most desirable. However, it is important that EU farmers benefit from the programmes under discussion and, in particular, small and medium-sized farms, which comprise 95% of all farms.
These programmes should enrich consumers' knowledge of healthy eating and, at the same time, leave the choice to them. This is why it is worth taking the following steps: organising consultations with specialists in the field of healthy diet and training salespeople, who should also be consumer advisors in matters of healthy diet. Good presentation of information about the health benefits of the products being promoted, and about the way the foods are produced, is essential. Information on food labels is insufficient.
This programme may be threatened by the promotion of food mass-produced by large food corporations, which can prepare effective programmes and which have the best specialists at their disposal. Except will this not then compromise the promotion of high quality foods?
Legibility of the expiry date on products is also very important, as is a rise in consumer awareness of the significance of all the information which is to be found on product labels.
(RO) I would first of all like to congratulate my colleague for all the hard work he has put in as rapporteur in terms of simplifying EU legislation to reduce the administrative burden, something we very much need to do.
The information provision measures taken by the European Union are a response to a real need on the part of Member States to promote the image of their agricultural products, both among European consumers and consumers in other countries, especially as regards quality and nutritional value, as well as food safety and safe production methods. As quality rapporteur, I greatly cherish this competitive edge that our European products have.
This legislative amendment will offer interested Member States the possibility to propose information programmes, including when there are no programmes put forward for third countries. As a result of this amendment, Member States will have the opportunity to expand the area of application of the measures targeted by these programmes and seek the assistance of international organisations in implementing these measures. The percentage rate of the European Union's financial participation needs to be increased in order to provide additional support for the projects selected by Member States, at a time of a general tightening of the conditions in which national organisations and authorities seek to obtain the amounts they must contribute to cofinancing.
I support the idea that the organisation tasked with implementing the selected programme should be an international organisation, especially where the programme is aiming to promote the olive oil and table olive sector, not to mention the sector for wines with a protected designation of origin and those with a protected geographical indication in third countries.
At the same time, we must bear in mind the important role which professional associations and organisations operating in the target sectors of the Member States have in devising information programmes for agricultural products. I would like to conclude by thanking the rapporteur once again, and especially Commissioner Vassiliou, because she has accepted all the proposals we have made within the report.
(IT) Mr President, ladies and gentlemen, over the last few months, above all during this parliamentary term, we have witnessed a steady decline in direct support for our farmers and in the rules that used to protect our industry from cheap imports from outside the EU, in order to free up the resources needed to meet the new environmental, economic and social challenges of this millennium and to comply with international trade agreements.
As a member of the Committee on Agriculture and Rural Development and, most importantly, as a representative of a country that has earned worldwide recognition and respect for the quality of its agricultural produce - I am thinking of olive oil, wine and cheeses - I cannot help but approve of any action whatsoever that the Commission may propose to safeguard high quality European produce and to promote, where possible, the marketing of this produce both on the internal market and abroad.
This information programme is, in fact, particularly significant, since it is to make clear to European and other consumers that our produce is not in competition with that, which may be cheaper, from other countries, but rather that it represents an alternative that focuses on quality and on a production model that respects the environment and social and animal welfare standards which, in turn, naturally benefits human health.
The legislation that we vote on in this House every day can come at a price, above all for our producers. That is why we must offer them all the help we can, so that the richness and quality of our produce is not lost and does not become ironed out in an ever-more homogeneous global market. For this reason, I support the rapporteur's amendments, which are aimed at increasing Commission cofinancing, adding to the activities that can be funded and, most importantly, increasing participation in producers' associations, which are best-placed to defend the qualitative features of their produce to ever-more exacting consumers.
(RO) Today we are discussing a report that is extremely important for European agriculture. As the rapporteur himself has emphasised, the quality and safety of European products provide a competitive edge which has not been sufficiently utilised yet.
Measures aimed at providing information about and promoting these products, their quality and the food safety standards they comply with may trigger a chain reaction by boosting demand, increasing farmers' production and profits and creating new jobs, which also implicitly means economic growth. These measures must be directed equally at consumers in the internal market and those in third countries.
Let us not forget the competition we are facing on the internal market from producers from other countries, offering products which are sometimes cheaper, but where, very often, the quality and safety standards are much lower. Consumers need to recognise Community products and know why they are healthier than others. Last but not least, they must know that buying these products supports European farmers and agri-food producers and, therefore, the European economy.
I particularly appreciate the initiative from the rapporteur on recognising the important role which professional associations and organisations play because, in most cases, they have the expertise which the country's institutions do not have. They are also much more familiar with the real situation on the market and its requirements. At the same time, I think that the proposal to increase the cofinancing percentage is an absolute necessity in the current credit crisis. I strongly believe that this will increase the rate of use of these funds.
Finally, I would like to congratulate the rapporteur, Mr Dumitriu, on all his hard work and his proposals, a view which I believe all my fellow Members share.
(RO) I would like to congratulate the rapporteur, Mr Dumitriu. The agricultural sector is important for the Member States' economies because it provides food for the population, agricultural products for export, not to mention a large number of jobs. The European Union must be able to provide sufficient quantities of food for its population at affordable prices.
It is obvious that in a competitive market, information provision and promotion measures for agricultural products on the internal market and in third countries are becoming increasingly important. Professional associations or organisations must be consulted when it comes to drawing up the programmes for promoting agricultural products. I believe that this regulation will encourage European farmers to promote their agricultural products.
Romania has a huge number of agri-food products which we do not, unfortunately, come across on European markets, even though many of them are environmentally friendly. A campaign to promote these products will benefit both European consumers and Romanian agricultural producers. Particularly at times of economic crisis, the agricultural sector obviously remains one of the sectors which must be given special attention, along with adequate programmes and funding.
In a crisis situation, Member States must focus greater attention when setting their priorities. This is why I believe that agriculture must remain an area which is supported because it is important for the European economy.
(RO) I would first of all like to congratulate the rapporteur on all his hard work on this report, which raises a very important issue. There is a real need on the part of Member States to promote the image of their agricultural products, both among European Community consumers and those in other countries.
I would like to highlight two proposals mentioned in this report. A request is being made for the percentage of the European Community's financial participation to be increased in order to provide additional support for the projects selected by Member States, at a time of a general tightening of the conditions in which national organisations and authorities seek to obtain the amounts they must contribute to cofinancing.
The second paragraph of this amendment seeks a financial participation of 70% from the European Community for measures to promote fruit and vegetables specifically for children in schools. I feel that these amendments are appropriate and I hope that this initiative will be supported by as many MEPs as possible.
(RO) I would like to congratulate the rapporteur for all his hard work and for his contribution to expanding the area of application of the programmes for providing information about and promoting agricultural products on the internal market and in third countries.
One of the most important amendments being put forward by this report is the 10% increase both in European cofinancing for programmes promoting European agricultural products and in the budget allocations for promoting the consumption of dairy products, fruit and vegetables in schools.
On the one hand, Europe will benefit from a larger number of agricultural products being promoted more actively while, on the other, the biggest beneficiaries of the Community's aid will be children and pupils.
I think that the measures which have been proposed are extremely important as, now more than ever, we need investment in the areas which are developing rapidly and can lead to economic recovery. Agriculture is one such area and the European Union can make a significant contribution to promoting it.
Mr President, the major food manufacturers around the globe spend billions promoting themselves - maybe using EU-produced food, but concentrating not on its origin but on their own brands. We have celebrity TV chefs promoting their particular version of food production, with access to the airwaves and budgets of millions. And here we are talking about a relatively small amount of money to promote all of Europe's food, both throughout the world and internally. It is a big ask! It is a very good report, which I fully support, and I endorse the comments of our Commissioner here today.
I am particularly interested in the idea that we need to promote outside our borders, and I would agree wholeheartedly with that, but we also have to be realistic about how we are going to compete, and whether we are competitive on a global market. Perhaps the Commissioner would take that up in her responses. The question of our standards has got to be acknowledged and recognised. Is that being acknowledged and recognised at the WTO?
Mr President, I very strongly support promotion of our high-quality food. In today's difficult market, the quality product is the best refuge, but it does need fulsome promotion. 60% cofinancing would be good if it can be obtained, and I regret that the Commissioner was unable to be as forthcoming as we hoped she would be in that regard.
In respect of my own region, I would very emphatically call upon the regional government - not one blessed with much initiative or with funds given how much it wastes on its top-heavy administration and needless cross-border bodies - to exert itself to draw down this EU funding, and thereby give our excellent local produce the best chance in the marketplace. Along with what I hope will be 70% support from Europe to promote food and vegetables to our schools, I trust this opportunity will not be lost by a lackadaisical local department.
Mr President, I wish to begin by thanking the Commission for the recent approval of 50% funding for An Bord Bia's proposal on information provision for meat in Asia over the next three years, which is much appreciated.
While I am very supportive of this proposal, could I be allowed two commercial caveats. Firstly, some countries, such as Ireland, may be unlikely to draw up information programmes if the trade does not show an interest. Secondly, while the proposed increase in funding to 60%, and to 70% for fruit and vegetable promotion would be very welcome in the current economic environment, realistically, the incentive to expand generic promotion may be limited as contributors and non-contributors alike will benefit from the programmes.
I would like to thank the rapporteur.
(RO) I wish to express my support for the report presented by Mr Dumitriu on the information provision and promotion measures for agricultural products on the internal market. I believe that we need to increase the percentage rate of the European Community's financial participation in order to provide additional support for the projects selected by Member States.
In particular, it is vital to increase the European Community's financial contribution to 70% of the real cost of the new programme for promoting fruit and vegetables specifically for children in the European Union's schools. This measure will make a substantial contribution to the implementation of the programme for promoting fruit and vegetables in schools, which is an effort that must be made for the benefit of our children's health.
Mr President, I would like to congratulate the rapporteur on a very good report.
Commissioner, I would like to endorse what you said. I believe the future of European agriculture policy is very much with the market. We have got to go out there and promote our high-quality products. You mentioned the wine reform - previously, we were taking a lot of low-quality wine out of the market, buying it into intervention and then making it into biofuel, which was absolutely the wrong way to go. What we should be doing is promoting quality food. We have got a great diversity of wines, cheeses, meats, olive oil, fruits, vegetables - you name it. Europe is rich in all these and we must go out and market them in the future.
I think, as we move beyond the Health Check into the new agriculture policy in 2013 and beyond, we have got to make sure that we use more money to promote our products and to link into the marketplace, because that is where the future lies.
As one last comment, can I say to the Commissioner that perhaps he should go to America and convince President Obama that Roquefort cheese is extremely good and that perhaps he can reduce the tariff that President Bush put on it before he left office.
(PL) Mr President, European and third-country consumers receive too little information about the quality and standards of European food. The requirements which we place on European producers are exceptionally high. Consumers should be aware of this, because it will affect their decisions concerning the choice of suitable products.
I am for promotion and information, although I more often speak of information as a more objective form of message. We must also have specific requirements and standards concerning the quality of information and the method of promotion. Finally, I am in favour of the EU and also national budgets supporting information provision and promotion programmes in the field of food. At a time of crisis, it is important to have promotion and information which will counteract the fall in demand and consumption, including food consumption.
Member of the Commission. - Mr President, my thanks for all the contributions. It is great to hear such enthusiasm and interest in this important issue. I think that all the comments here are, to a certain extent, very much in line with the Commission's view on the proposal.
I would like to take this opportunity to respond to some of the questions or issues raised here. First of all on the financing - this has been raised by quite a few of you - to increase the cofinancing rate. I think, though, that we have to be very cautious and careful when we try to monitor the benefit of the Community financing because I fear that if we increase the cofinancing, the bottom line will be that there will be less promotion. That would be a bad outcome and that is the reason why we have maintained our proposal.
Quality has been mentioned quite a few times today and I agree with you. I think we have a golden opportunity to discuss this quality issue that is also linked to how we promote our products in the Third World, how we explain to consumers what they get when they buy European.
Last October, we presented a Green Paper on quality and we have had lots of contributions; there are more than 1 000 contributions on the website from all over Europe. We are now digesting all these different ideas and we will present a communication in May. We should take this opportunity when the discussion takes place here in Parliament on communication to make a link - how do we improve our possibilities to make it visible and make it understandable. Here the labelling issue, which is both difficult and important, comes into the discussions, so I am looking forward to having a discussion with you on this issue in the autumn.
Finally, regarding the school fruit scheme which has been raised here today - it is not part of the proposal, but just to keep you updated - we introduced a school fruit scheme with a cofinancing rate of 70% to increase the awareness of young people and to take the opportunity to underline the importance of good eating habits among school children.
Once again, my thanks to the rapporteur, Mr Dumitriu, for a very good report. I think it is very well mirrored here today by the dynamic discussion that we have had.
I wish to apologise if I run over my allotted two minutes by a few seconds. Thank you for the extremely relevant comments and views you have expressed about this report. I am confident that our remaining fellow Members will consider that the new regulations being proposed are appropriate and that we will vote in favour of them.
I would like to advise fellow Members that I will support their suggestions, especially those aimed at promoting European diversity, introducing European quality labelling and more consistent financial support from the Community. I have been asked: why wine, along with olive oil among the international organisations which can implement promotion projects? I would like to respond with another question: why olive oil then? My response is positive on both counts. They are highly successful export products from European Union Member States. They have powerful, experienced international organisations which have already demonstrated their ability to manage complex programmes. Indeed, the report's provisions do not exclude other areas. As regards the second question about the 70% rate for cofinancing, the initial percentage rate was 60% and I felt that, in the current economic climate, it was necessary to increase it.
As experience from the uptake of European funds has shown so far, one of the biggest problems remains how to obtain cofinancing, especially at the moment when we are faced, on top of this, with a credit crisis. This is why this rate needs to be increased, otherwise we risk ending up with the funds not being used. Mrs Fischer Boel, I would like to thank you for the importance you have given to this report, in particular for the views you have expressed. Although this is a consultation report, I hope and I would like these amendments to be included in the Commission's new proposal.
To finally sum up, there are two reasons why this report is necessary. Member States will have the opportunity to expand the area of application of the measures targeted by these programmes and seek assistance from the international organisations in implementing these measures. It assigns a greater role to professional organisations and associations in the process of drawing up and implementing product information and promotion programmes. Last but not least, it is part of the logic of the proposals for adapting European legislation in order to make the use of European funds more accessible by increasing the cofinancing percentage rate during a time when it is extremely difficult to gain access to credit. As a further recommendation, I would also like to mention that the report was adopted unanimously by the members of the Committee on Agriculture and Rural Development.
I would like to take this opportunity to thank my colleagues on the Committee for the support they provided. I would personally like to thank Neil Parish for the support he gave me and, last but not least, Lutz Goepel for the trust he placed in me when he assigned me this report.
The debate is closed.
The vote will take place later today.